In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00524-CR

NO. 09-08-00525-CR

____________________


LLOYD JONES, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause Nos. 07-00803, 08-03459 




MEMORANDUM OPINION
 On November 7, 2008, the trial court sentenced Lloyd Jones, Jr. on convictions for
assault on a public servant and aggravated assault on a public servant.  Jones filed a notice
of appeal on November 17, 2008.  The trial court entered certifications of the defendant's
right to appeal in which the court certified that these are plea-bargain cases and the defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the
trial court's certifications to the Court of Appeals.
	On December 3, 2008, we notified the parties that we would dismiss the appeals 
unless amended certifications were filed within fifteen days of the date of the notice and
made a part of the appellate records.  See Tex. R. App. P. 25.2(f).  The records have not been
supplemented with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered January 14, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.